                                                                             Motion (DE #110) GRANTED.




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

 NISSAN NORTH AMERICA, INC.,                       )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )
                                                   )
 CONTINENTAL AUTOMOTIVE                            )      No. 3:19-cv-0396
 SYSTEMS, INC. (successor to Continental           )      JUDGE ALETA A. TRAUGER
 Teves, Inc.); CONTITECH NORTH                     )      MAGISTRATE JUDGE NEWBERN
 AMERICA, INC.; and CONTINENTAL                    )
 TIRE THE AMERICAS, LLC (successor to              )
 Continental Tire North America, Inc.)             )
                                                   )
        Defendants.                                )
                                                   )

  DEFENDANTS’ UNOPPOSED MOTION TO FILE DOCUMENTS UNDER SEAL

       Defendants Continental Automotive Systems, Inc. (“CAS”), ContiTech North America,

Inc. (“ContiTech”), and Continental Tire the Americas, LLC (“Continental Tire”) will be filing

their motion to compel today.

       In connection with that filing, pursuant to Local Rule 5.03 and 5.07 of Administrative Order

No. 167-1, Defendants move to file the following associated four documents under seal:

       (1)     Defendants’ motion to compel;

       (2)     Exhibit 2 (Joint Discovery Dispute Statement);

       (3)     Exhibit 3 (BB-TN-BBW 00012790.0001);

       (4)     Exhibit 5 (BB-TN-BBW 00014044.0001).




  Case 3:19-cv-00396 Document 123 Filed 12/31/20 Page 1 of 1 PageID #: 6141
